Title: To Alexander Hamilton from Thomas Lowrey, 15 October 1791
From: Lowrey, Thomas
To: Hamilton, Alexander



Alexandria New Jersey 15th: October 1791.
Sir!

I did myself the pleasure of writing you yesterday and as an immediate conveyance presented itself, I must confess that being eager to come forward with what information lay in my power, as early as possible, through hurry I had omitted one very particular observation which I fully intended to have made. I have therefore taken the Liberty to address you again and shall make my omission the subject of this Letter.
In my letter of yesterday the method of transportation down & up the Delaware and also the Price of Freights constituted a part & I should have observed that altho’ this transportation will consequently be attended with expence to a Manufactoring Society, I would here place against such charge the low price at which Fuel can be obtained in this part of the Country, & in order to strengthen a calculation which has been had on that part of the business, a Number of Gentlemen would readily enter into contract, safely to insure & conduct all materials and products of the manufactory to & from the Mouth of Musconectcong to the Landing of Trenton for the consideration of the difference which may be between the price of Fuel & provisions for the supply of the Manufactory, (which may be estimated) between the situation on the Musconectcong and any other situation which may shew a colour of competition. I am induced to observe this in particular knowing that several surveys have been made of the different Streams of Water, within this State, & perhaps several yet about to be made in, or near it.
As I mentioned in my letter of yesterday my hopes of waiting on you in Person in the course of the ensuing Week I still hold, when I shall explain myself more fully than the bounds of a letter will reasonably admit.
I remain respectfully,   sir,   Your very obedt. & hum: servant
Thomas Lowrey Alexander Hamilton EsquireSecretary of the Treasury
